Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/22 has been entered. 
Status of Claims
Applicant’s reply filed on 9/8/22 is acknowledged.  Claims 1, 4-8, 11-13, 15-19, 21, 23-24, 28, and 31-39 were canceled.  Claims 2-3, 9-10, 14, 20, 22, 25-27 and 29-30 are pending and are under examination. 
Response to Reply
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn. 
Claim Interpretation of 35 USC 112(f)
See paragraphs 9-11 of the prior Office Action filed 7/1/21.
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified and maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 9-10, 14, 20, 22, 25-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US Pub. No. 2003/0211618, previously cited) in view of Harvey et al. (“Harvey,” US Pub. No. 2014/0000392, previously cited). 
As to claim 10, Patel discloses an indicator for confirming successful ethylene oxide (EtO) exposure wherein said indicator consists essentially of a solid support (e.g., polymeric binder, [0043] et seq.) and a dye (e.g., isomeric indicator, [0043] et seq.), wherein the dye is selected from the group consisting of: bromothymol blue (e.g., [0064] et seq.).  While Patel discloses essentially one layer comprising two components, a binder and an indicator, Patel does not specifically disclose “to form a chemical bond between the dye and the solid support”.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, for Patel to form the claimed bond because Patel discloses the same claimed solid support and dye, and thus, the claimed property must be necessarily present in Patel’s indicator.  See MPEP 2112.01.  
Regarding claims 10 and 20, Patel does not specifically disclose a guanidinium salt as the chaotrope.  Harvey discloses in e.g., [0008], "chaotropic salts" include any substance capable of altering the secondary, tertiary, or quaternary structure of biomolecules in aqueous solution, but leaves the primary structure intact.) Preferably, a chaotropic salt is said to inactivate any nucleic acid amplification inhibitors present in the biological source, by precipitation, by inducing the inhibitor to irreversibly bind to the matrix, or by causing substantially irreversible denaturation of the inhibitor. Suitable chaotropic salts include guanidinium salts such as guanidine isothiocyanate, guanidine thiocyanate, guanidine hydrochloride, sodium iodide, sodium perchlorate, potassium iodide, sodium isothiocyanate, urea, or combinations thereof.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a guanidinium salt because it would be desirable to have a substance capable of altering the secondary, tertiary, or quaternary structure of biomolecules in aqueous solution, but leaves the primary structure intact (e.g., [0008] of Harvey). 

As to claims 2 and 3, Patel discloses the binder is made of a wide variety of polymeric materials in e.g., [0022] et seq. 
As to claim 9, see e.g., [0021] et seq. of Patel. 
As to claim 14, see claim 10 above and e.g., [0071] et seq. for the one or more nucleic acid stabilization chemicals. 
As to claim 22, Patel discloses a label comprising an indicator (e.g., [0049] et seq.) and an adhesive for attachment to an article (e.g., [0044] et seq.).  
As to claims 25, 26 and 29, Patel teaches a method to confirm successful EtO exposure comprising exposing an article to EtO for a defined period of time, wherein the article comprises the indicator of claim 1.  See e.g., [0110] et seq. 
As to claims 27 and 30, these are considered functional and/or intended use claim language.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive. 
See also response to arguments in paragraphs 12-15 of the Office Action filed 6/8/22. 
In response to applicant’s argument on p. 6-8 of the reply, “Harvey is non-analogous art that cannot be cited in an obviousness rejection under 35 USC 103,” the Office respectfully disagrees.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art references, Patel and Harvey, are in the field of applicant’s endeavor because Patel is in the field of indicators, and Harvey is in the field of analyzing the stored biological analyte, which is a type of indicator.  Harvey discloses an indicator in e.g., [0066] et seq., Indicating FTA card. 
In response to applicant’s argument on p. 6-8 of the reply, “Patel and Harvey do not teach or suggest an indicator that includes one or more of the twelve dyes recited by amended Claim 10, and even if the Examiner maintains that Claim 10 is prima facie obvious over Patel and Harvey, then the alleged case of prima facie obviousness is overcome by the surprising and unexpected results described in the Applicant’s written description,” the Office respectfully disagrees.  Patel discloses in e.g., [0064] et seq., Bromocresol Purple, Bromothymol Blue, Bromoxylenol Blue, Cholorphenol Red, m-Cresol Purple, Cresol Red, Neutral Red, Nitrazine Yellow, and Mordant Blue 9.  With regard to the dyes indicated by applicant on p. 8, the dyes considered “ruled out” do not appear to be in the pending claims.  With regard to the dyes indicated by applicant to show unexpected results, e.g., chlorophenol red, m-cresol purple, nitrazine yellow, and mordant blue, an affidavit or declaration under 37 CFR 1.132 must show unexpected results to rebut a prima facie case of obviousness.  See MPEP 716.05(e). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        


9/30/2022